Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-17, 22 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hendrich (3863419).
Hendrich shows a modular building section comprising: a roof portion (14 or 12) extending in longitudinal direction between opposite first and second ends; and a pair of first and second legs (90, 92, 48, 46), each leg having a length that extends between an upper end and a lower end of the respective leg, the first leg pivotally attached about a first pivot axis (the joint at 156, figure 9) to the roof portion proximate the roof portion first end, the second leg pivotally attached about a second pivot axis to the roof portion proximate the roof portion second end (the opposite side), the first and second pivot axes parallel to each other; wherein said building section is configured to have an installed state at a construction site in which the roof portion and the pair of first and second legs respectively define the roof and opposing walls of an immovable clearspan building as erected on and permanently affixed to the construction site (when the module is attached to plates 124 per pins (col 6 line 2), figure 1), wherein each of the first and second legs has a stowed position in which the leg generally extends in the longitudinal direction and the roof portion is in vertical superposition with the respective first or second leg length (figure 11), and each of the first and second legs having an expanded position in which the respective first and second leg length depends from the roof portion and generally extends perpendicularly to the longitudinal direction (figure 21); wherein with the first and second legs in their respective stowed positions and expanded positions, the opposite first and second ends of the roof portion are interconnected through the roof portion, and wherein each of the first and second legs is moveable independently of the other from its respective stowed position to its respective expanded position under the influence of gravity during lifting of the roof portion relative to the lower ends of first and second legs with neither the lower end of the first leg nor the lower end of the second leg retained to the construction site (the modules are transported complete before installing on site and the leg ends are not retained to the site during lifting), the building section is capable of unrestrained movement relative to the construction site with the first and second legs in their expanded positions (inherently so as the legs are each pivotally attached to the roof portions; and modules are transported to the site as connected frames which are pivotal relative to each other, col 1 lines 42-57, col 2 lines 35-42; see also figure 12 which demonstrates the independence and per gravity features during assembly).  Wherein, during erection of the modular building section, the separation of the first and second pivot axes from each other is defined by the roof portion regardless of the positions of the first and second legs.
Per claim 2, Hendrich further shows the roof portion is substantially rigid and in their stowed positions the first leg and the second leg are both disposed beneath the roof portion.
Per claim 3, Hendrich further shows the first leg and the second leg in their stowed positions are substantially co-planar (figure 11, 8).
Per claim 4, Hendrich further shows each leg has a free end at which the leg lower end terminates; and wherein the distance between the pivot axis and the free end of each respective leg is no greater than one half the distance between the first and second pivot axes of the roof portion (figure 11 shows the claimed distance).
Per claims 5-6, Hendrich further shows the roof portion is articulable between the roof portion first and second ends (figures 4-5) and comprises a pair of roof sections pivotally connected to each other about a roof pivot axis (figure 4); wherein the building section is adapted for selectively assuming, with the first and second legs in their stowed positions, a roof portion extended condition in which the first and second legs are disposed beneath the roof portion, and a folded configuration in which the roof sections are vertically stacked; and wherein the distance the roof portion extends in the longitudinal direction in the folded configuration is approximately one-half the distance that the roof portion extends in the longitudinal direction in the building section installed state, and the length of the building section in the folded configuration is comparatively reduced, whereby transportation or storage of the modular building section can be better accommodated, wherein the roof portion is supported proximate the roof pivot axis during lifting of the roof portion, and in the building section installed state the roof sections define a roof portion apex along the roof pivot axis.
Per claim 12, Hendrich further shows a modular clearspan building comprising at least one modular building section of claim 1 in an installed state.
Per claim 13, Hendrich further shows the at least one modular building has lateral edges, and the modular clearspan building comprises a plurality of laterally adjacent modular building sections in an installed state, the sections interconnected along juxtaposed lateral edges thereof (col 2 lines 27).
Per claim 14, Hendrich further shows prior to being in an installed state the first and second legs comprise substantially finished wall portions of a modular clearspan building a modular clearspan building.
Per claims 15-16, Hendrich further shows, wherein the building section is manufactured and configured for transportation to a construction site with the roof portion and the legs defining substantially finished roof and wall portions, respectively, of a completed modular clearspan building, wherein the roof portion and/or wall portions of the modular building section as delivered to a construction site include structural and/or operational features of a completed modular clearspan building 9col (col 1 lines 64-68).
Per claim 17, Hendrich further shows the structural and/or operational features are defined by componentry of the modular building section as delivered to a construction site and are selected from the group consisting of: interior siding, exterior siding, insulation, finished doors, windows, window trim, receptacles for part of an electrical system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 23 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrich (3863419) in view of Stout (2155876) or Schaffert (2013/0192147
Hendrich as modified shows all the claimed structural limitations except for a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented.
Stout shows a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Hendrich’s modified structures to show a pair of ground-engaging wheels at least temporarily attached to and supporting the lower ends of the first and second legs during lifting of the roof portion, whereby dragging contact of the leg lower ends on the ground during lifting of the roof portion is prevented as taught by Stout to enable easy precise relocation of the modular structure to mounting site as the module is heavy and wheels would assist with on site assembly.
Allowable Subject Matter
Claims 7-11 are allowed.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. 
With respect to claims 1-6, 12-18, 22-23, Hendrich still shows the claimed limitations.  With respect to the newly added limitations, Hendrich shows each of the legs being moveable independently of each other from the respective stowed to its respective positions.  The feature is clearly demonstrated in figures 8-12.  For example, figure 11 shows the legs 154 left or right being folded, packaged, and shipped to the site.  Before the assembly is erected, the legs are not attached to the ground and other fixtures except through the hinges and to the roof.  The legs are thus independently movable with respect to each other from stow to expanded position.  As also demonstrated in figure 9, the legs would rotate under the force of gravity when the roof 152 is lifted and the assembly expands.  The reference further shows during erection of the building section, the separation of the first and second pivot axes from each other is defined by the roof portion (see figure 9 and 12 and 13) regardless of the positions of the first and second legs.  As the assembly is a finished product and packaged and shipped to the site, the movements of the hingely connected sections of the module are only controlled by its connected adjacent sections.  Moving the roof thus also controls the movement of the legs as the roof is the intermediate section connecting the legs regardless of the positions of the legs.  The arguments are thus not persuasive. 
The response to the arguments in previous office action also appear to be applicable and are thus retained below.

With respect to applicant stating that the reference not showing the “the first and second legs are moveable independently of each other from their respective stowed …. retained to the construction site”, examiner respectfully states that the following.  
As set forth above, the assembly is shipped to the site for installment.  The assembly shown in figure 8 in the folded position is first relocated from the factory.  The legs (154) is then unfolded from the assembly.  During the unfolding process, the legs are initially not retained by the site.  The legs also can thus move independently of each other and the legs are pivoting by gravity as they are unfolded from the folded assembly and when lifted.  During assembly, the legs are then fastened to the site at 154a.  The reference thus shows the claimed structures.  Furthermore, examiner respectfully states that the claims are to a building section, not a method of assembling building sections.  The reference shows the claimed structural limitations and able to function as claimed.  
In response to applicant's argument that applicant’s claimed legs and Hendrick’s legs have different uses, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 2, the reference figure 8 shows the roof portion (152) is substantially rigid and in the folded position, the first and second legs are both disposed beneath the roof portion (see figure 8).
Per claim 5, the reference in figure 9 , 12-13, shows the roof portion being articulable between the portion first and second ends and a pair of roof sections pivotally connect to each other about a roof pivot axis (at 168, figure 11).  The first and second legs are beneath the roof portion in the extended position (figure 12-14).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows mobile assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/12/2022